 Case 2:20-cv-06150-AB-RAO Document 16 Filed 09/14/20 Page 1 of 2 Page ID #:60



1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                              Case No. CV 20-06150-AB (RAOx)
12   ORLANDO GARCIA,
13
                     Plaintiff,
                                              ORDER DISMISSING CIVIL ACTION
14
     v.
15
     GARY OHANIAN, in individual and
16   representative capacity as Trustee
     under the Gary Ohanian and Anahid
17   Ohanian Living Trust dated July 5,
     2005; ANAHID OHANIAN, in
18   individual and representative capacity
     as Trustee under the Gary Ohanian
19   and Anahid Ohanian Living Trust
     dated July 5, 2005; URBAN KEBAB,
20   INC., a California Corporation; and
     Does 1-10,
21
                     Defendant.
22
23
           THE COURT having been advised by counsel that the above-entitled action has
24
     been settled;
25
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
26
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
27
     open the action if settlement is not consummated.
28
                                              1.
 Case 2:20-cv-06150-AB-RAO Document 16 Filed 09/14/20 Page 2 of 2 Page ID #:61



1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: September 14, 2020        _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
